[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FOR MODIFICATION OF CHILD SUPPORT (MOTION NO. 162)
At the time of the decree of dissolution of the parties' marriage, there were three minor children. Two of those children have reached their majority. The remaining child, Georgia, is sixteen years of age.
The provisions of the Agreement executed by the parties provide for support of the children to be the sole responsibility of the plaintiff. There has been no evidence to justify any change in that obligation.
The motion for support is denied.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREE
CT Page 4337